Citation Nr: 0304184	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than July 3, 
2001, for assignment of a 70 percent rating for Post-
traumatic Stress Disorder (PTSD).

2.  Entitlement to an effective date earlier than July 3, 
2001, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Esq.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
October 1966 to September 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2001 rating decision by the Seattle, Washington, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted an increased rating and TDI, both effective from July 
3, 2001. 


REMAND

The veteran's claim for an increased rating for PTSD was 
received in June 2000.  A November 2000 rating decision 
denied an increased rating, and the veteran initiated an 
appeal on the increased rating issue by filing a notice of 
disagreement in December 2000.  In August 2001, the veteran 
filed a claim for TDIU.  In December 2001, the RO notified 
the veteran that a 70 percent rating for PTSD was granted 
from July 3, 2001, and that TDIU was also granted from that 
same date.  In January 2002, correspondence was received from 
the veteran's representative which disagreed with the 
effective date for both the increased rating and the TDIU 
grant. The letter was titled "Substantive Appeal," but in 
reality it was a notice of disagreement with the effective 
date set by the December 2001 rating decision.  The RO has 
not issued a statement of the case on the effective date 
issue. When there has been an initial RO adjudication of a 
claim and a notice of disagreement as to the issue, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1998).

Further, the Board review of the claims file indicates that 
there is certain evidence which has not yet been associated 
with the file, and is required for a full and fair 
adjudication of the issues.  Therefore, in the interest of 
expedience, the case is REMANDED for the following actions:

1.  January 2002 correspondence from the 
veteran's representative indicates that a 
file related to VA vocational 
rehabilitation exists and contains 
information related to the veteran's 
employability.  This file should be 
obtained and associated with the claims 
file.

2.  The December 2002 Social Security 
Administration decision submitted by the 
veteran's representative refers to the 
opinion of Dr. G., an impartial medical 
expert.  The expert opined as to the date 
the veteran became unemployable due to 
PTSD.  Take the appropriate steps to 
obtain a copy of this report from the 
Social Security Administration.

3.  After completing the above steps, the 
RO should furnish the veteran and his 
representative an appropriate statement 
of the case on the matter of earlier 
effective dates for an increased rating 
for PTSD and for TDIU.  The statement of 
the case should contain a detailed 
explanation of the rationale and the 
legal authority for the decision.  The 
case should then be returned to the Board 
for appellate review, if appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




